Title: 21st.
From: Adams, John Quincy
To: 


       I walk’d with Pickman in the evening to Sawyer’s; where we drank tea; and made it almost ten o’clock before we got home. I then went up with my flute to Stacey’s lodgings, our general head quarters. About a quarter before twelve, Stacey, Thompson, Putnam, with a couple of young lads by the name of Greenough and myself sallied forth, upon a scheme of serenading. We paraded round the Town, till almost four in the morning; the weather which was not very agreeable, when we first set out: and was growing worse continually: at length it began to rain smartly; upon which we all separated; and respectively retired.
      